ROTHENBERG, J.
We deny without prejudice David Romero’s petition for writ of mandamus wherein he seeks to compel the trial court to rule on his motion to correct an illegal sentence filed on or about September 28, 2007. The State has responded, stating that an assistant attorney general contacted the trial court, which indicated that defendant’s motion to correct an illegal sentence cannot be located. Moreover, upon Romero’s filing of a motion to compel, the trial court denied the Motion to Compel, instructing Romero to re-file his motion to correct illegal sentence.1 We, therefore, deny the petition for writ of mandamus without prejudice to allow Romero to re-file his motion so that the trial court may immediately rule on it. If Romero re-files his motion, we direct him to serve a copy of the motion on both the Office of the Attorney General and this Court, referencing this case number.
Petition denied without prejudice.

. The State failed to provide this Court with a copy of this order.